 



Exhibit 10.31
EMPLOYMENT AGREEMENT

         
 
  December 31, 2004

Mr. Timothy C. Carlson
6 Ironwood Drive
Sandy Hook, CT
Dear Tim:
     ATMI, Inc., a Delaware corporation (the “Company”), wishes to obtain and
you wish to provide your services as an employee of the Company on the terms and
subject to the conditions set forth herein. As used herein, the “ATMI Group”
means the Company, Advanced Technology Materials, Inc., a Delaware corporation
(“ATMI Sub”), and their respective subsidiaries and affiliates.
     This Agreement is intended to supersede your Employment Agreement with
Advanced Technologies Materials, Inc., dated August 25, 2000, as amended
January 2, 2003. Upon the execution of this Agreement and the Novation Agreement
included below, your August 25, 2000 Employment Agreement, as amended January 2,
2003, with Advanced Technologies Materials, Inc. will be superceded and have no
further effect.
     Accordingly, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, effective
the date of this Agreement, the Company and you intending to be legally bound
agree as follows:
     1. Position and Responsibilities.
     1.1 You shall serve as Vice President and Corporate Controller of the
Company and ATMI Sub. You shall perform your duties at the Company’s Danbury,
Connecticut headquarters or at such other place as you and the Company shall
mutually agree. You shall travel from time to time as reasonably required in
connection with the performance of your duties.
     1.2 Subject to Section 5, you will, to the best of your ability, devote
your full business time and good faith efforts to the performance of your duties
hereunder and to the business and affairs of the ATMI Group. You agree to serve
as an officer of the Company and ATMI Sub, if elected by their respective Boards
of Directors, and to perform such executive duties consistent with your position
as Vice President and Corporate Controller of the Company and ATMI Sub as may be
reasonably assigned to you by their respective CEOs and Boards of Directors from
time to time.
     1.3 You will duly, punctually and faithfully perform and observe any and
all reasonable rules and regulations that the ATMI Group may now or shall
hereafter establish (if

 



--------------------------------------------------------------------------------



 



and once communicated to you) governing the conduct of the ATMI Group’s business
and generally applicable to similarly situated employees of the ATMI Group.
     2. Term of Employment
     2.1 The term of your employment shall be two (2) years (the “Initial Term”)
commencing on January 1, 2005 (the “Effective Date”), and ending on the second
anniversary thereof, provided your employment shall automatically terminate upon
your death and may be terminated at any time as provided in and subject to the
terms and conditions set forth in this Section 2. At the end of the Initial
Term, unless the parties mutually agree in writing to renew, extend, or modify
the provisions hereof, your employment shall continue “at will,” subject to the
Company’s obligations as hereinafter provided in this Section 2, and the other
terms and conditions of this Agreement (as then in effect) shall continue.
Section 2.5, 2.6 and 2.7 will apply to termination of your employment after the
Initial Term by the Company without Cause (other than pursuant to
Section 2.2(c)) or by you pursuant to Section 2.3.
     2.2 The Company shall have the right, on written notice to you specifying
the reason, to terminate your employment:
     (a) immediately for Cause (as defined in Section 2.4), subject to the cure
rights set forth in Section 2.4 below, or
     (b) subject to Section 2.5 hereof, at any time without Cause, or
     (c) in the event of your total disability meaning that, in the reasonable
determination of the Board of Directors of the Company, a mental or physical
condition renders you unable or incompetent to carry out the essential functions
of your position (with reasonable accommodation to the extent required pursuant
to the Americans with Disabilities Act) for a period of ninety (90) consecutive
days; provided that, if the ATMI Group’s long-term disability (“LTD”) program
now or later requires a disability to continue for more than 90 days to be
eligible for LTD benefit coverage, you shall be allowed to take unpaid leave of
absence in lieu of termination under Section 2.2(b) or (c) until such time as
you qualify for LTD benefits if such leave will enable you to so qualify.
     2.3 You shall have the right to terminate your employment for “Good
Reason,” which shall mean a resignation of your employment following: (a) any
material reduction in your title, position, duties or authority as described
herein (except in connection with a termination pursuant to Section 2.2(a) or
(c)); (b) any reduction in your Base Salary under Section 3.1 below; (c) any
relocation of your primary place of employment more than 50 miles without your
consent, (d) any other material breach by the Company of any of its obligations
to you under this Agreement; or (e) any failure of the Company to have any
successor to all or substantially all of the business and properties of the
Company assume all of the liabilities and obligations of the Company under this
Agreement (and any stock option or restricted stock agreement referred to
herein, unless such awards have fully vested) provided, in each case, that a
prior written notice specifying the reasons within one hundred eighty (180) days
after such breach, and an opportunity to cure such breach (if curable), shall be
afforded the Company and “Good Reason” shall exist only if the Company shall
fail to cure such breach within thirty (30) days after its receipt of such prior
notice.

2



--------------------------------------------------------------------------------



 



     2.4 The term “Cause” shall mean (i) your conviction of or plea of nolo
contendere with respect to any crime constituting a felony in the jurisdiction
involved (whether or not involving the ATMI Group but excluding traffic offenses
which do not bring you or the ATMI Group into disgrace or disrepute); (ii) your
engaging in any wrongful act or act of moral turpitude that would be reasonably
likely to materially harm the business or reputation or business relationships
of the ATMI Group or yourself; (iii) willful misconduct or gross neglect in the
performance of your duties; (iv) any willful failure or refusal to perform such
duties as may reasonably be assigned to you by the Board of Directors of ATMI or
ATMI Sub or their CEOs pursuant to this Agreement; or (v) a material breach by
you of any provision of this Agreement or the published policies of the ATMI
Group, as amended from time to time; provided, however, that with respect to
clauses (ii), (iii), (iv) or (v), you shall have received written notice from
the Company setting forth the alleged act or failure to act constituting “Cause”
hereunder, and, if such act or failure to act is susceptible of cure, you shall
not have cured such act or failure to act within thirty (30) days of such
notice. For purposes of this Section 2.4, an action or inaction shall not be
treated as “willful misconduct” if authorized by the Board of Directors of the
Company or taken in the good faith belief that it was in, or not opposed to, the
best interests of the ATMI Group.
     2.5 Subject to Section 2.7 and in addition to any amounts specified in
Section 2.8, in the event of the termination of your employment pursuant to
either Section 2.2(b) or Section 2.3: (i) the Company shall pay to you an
aggregate of twelve (12) months’ Base Salary at the time of termination and
(ii) if you elect COBRA continuation of your medical and/or dental insurance
benefits, the Company shall pay the premiums associated with such benefits on
the same basis the Company would have paid such premiums during such period had
you continued to be an employee of the Company. The amount described in clause
(i) above shall be payable in installments on such date or dates on which Base
Salary would have been paid to you had your employment not been terminated.
     2.6 Subject to Section 2.7, in the event of the termination of your
employment pursuant to either Section 2.2(b) or Section 2.3 within 548 days
after a “change in control” of the Company (a) all stock options held by you to
purchase shares of the Company common stock shall become fully vested and
immediately exercisable and shall remain exercisable for no less than one year
after such termination, notwithstanding the vesting and exercise provisions of
any stock option award agreement concerning such options but subject to the
expiration date provided in such option agreement without regard to a
termination of employment, and all restricted stock issued to you in connection
with your employment shall be fully vested notwithstanding the vesting
provisions of any restricted stock agreement concerning such restricted stock;
and (b) you will be entitled at a minimum to the target amount under any bonus
plans then in effect as if fully earned. To the extent that the vesting of all
or some of your restricted stock, as provided in the preceding sentence, is not
permitted under Section 7.3 of the ATMI, Inc. 2003 Stock Plan (the “2003 Plan”)
or a comparable provision of any other plan under which such shares are granted,
such shares shall not vest. In lieu thereof, the Company will pay you within ten
(10) days after your termination of employment an amount in cash equal to the
fair market value as of the date of your termination of employment of those
restricted shares that do not vest, determined pursuant to Section 6.1(c) of the
2003 Plan or a comparable provision of any other plan under which such shares
are granted. Benefits payable under this Section 2.6 or

3



--------------------------------------------------------------------------------



 



Section 2.5 or Section 2.8 upon or following a change in control may subject you
to an excise tax on “excess parachute payments” under Section 4999 of the
Internal Revenue Code. The Company will reimburse you for any such excise tax
imposed on a “fully grossed up basis,” such that you will receive the same net
amount (after payment of all income, employment and excise taxes imposed with
respect to such benefits and such tax reimbursements, and of any interest or
penalties relating to any such excise taxes or to the income tax due on any such
tax reimbursements (other than interest or penalties arising as a result of your
failure to timely pay such excise or income taxes with respect to which you had
previously received reimbursement)) as you would have received if such excise
tax had not been imposed in the first place. For purposes of this Section 2.6, a
“change in control” of the Company shall be deemed to have taken place if: (i) a
third person, including a “person” as defined in Section 13(d)(3) of the
Securities Exchange Act, becomes the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the total number of
votes that may be cast for the election of the directors of the Company; (ii) as
the result of, or in connection with, any tender or exchange offer, merger,
consolidation or other business combination, sale of assets or one or more
contested elections, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company immediately prior
to the Transaction shall cease to constitute a majority of the Board of
Directors of the Company or of any successor to the Company; (iii) the sale of
all or substantially all of the assets of the Company (on a consolidated basis)
in one or more related transactions to a person other than such a sale to a
subsidiary of the Company which does not involve a change in the equity holdings
of the Company; or (iv) the following individuals cease, for any reason (other
than an act of God), to constitute a majority of the number of directors of the
Company then serving: individuals who, on the Effective Date, constitute the
Board of Directors of the Company and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors of the Company or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors on the Effective
Date or whose appointment or election or nomination for election was previously
so approved.
     2.7 As a condition to your receipt of any payments and benefits provided
for in Section 2.5, you must timely execute a general release agreement, in a
form reasonably satisfactory to the Company, releasing any and all claims
arising out of or related to your employment (subject to the limitations set
forth in this Section 2.7), provided that such requirement shall not apply after
a change in control of the Company as defined in Section 2.6 above. The form and
terms of such release shall not be unreasonable, and shall be no less favorable
to you than those applied to any other similarly situated employee of the
Company during the preceding two-year period. Such release shall not require you
to waive any payments or benefits due or other rights upon termination pursuant
to Section 2.2(b) or Section 2.3 as expressly provided in this Agreement or in
respect of stock options, restricted stock or benefit plans and arrangements as
expressly provided in this Agreement, or, as expressly provided in the
applicable documents governing such plans or arrangements. The terms of such
release shall not be inconsistent with the terms of this Agreement, and shall
not impose any financial, non-compete or non-solicit obligations or conditions
on you that are not already expressly imposed by this Agreement.

4



--------------------------------------------------------------------------------



 



     2.8 Upon termination of your employment for any reason, (i) you shall be
entitled to receive accrued salary to the date of termination of employment plus
any previously awarded but not yet paid bonus for any completed fiscal year;
(ii) you shall be entitled to reimbursement for business expenses incurred
through the date of termination consistent with and subject to the Company’s
policies and the terms of this Agreement; and (iii) your rights under employee
benefits plans and arrangements of any members of the ATMI Group shall be
determined in accordance with the provisions of such plans and arrangements and
applicable law except to the extent this Agreement expressly provides otherwise.
Upon termination of your employment, you shall not be entitled to any other
payment or compensation from any member of the ATMI Group in respect of your
employment or the termination thereof except (in the case termination pursuant
to Section 2.2(b) or 2.3) as provided in Sections 2.5 and 2.6 (if applicable).
No later than ten (10) days after the date of termination of your employment for
any reason, you shall return to the Company all records and other personal
property of the ATMI Group in your possession or control, including all
confidential, proprietary or trade secret information of the ATMI Group but you
shall not be required to return copies of this Agreement, any other agreements
between you and any member of the ATMI Group and any materials describing the
benefit plans or arrangements in which you are participating.
     2.9 You shall have no duty to mitigate the severance amounts or any other
amounts payable to you hereunder, and such amounts shall not be subject to
reduction for any compensation or benefits received by you from employment in
any capacity or other source following the termination of your employment with
the ATMI Group.
     3. Compensation.
     3.1 The Company shall pay to you for the services to be rendered hereunder
a Base Salary at the annual rate of $230,000. Such Base Salary shall be payable
periodically in conformity with the Company’s payroll practices for executives
as modified from time to time but not less frequently than monthly. Such Base
Salary may be increased but not decreased from time to time as determined by the
Company in its discretion (such base salary as it is so increased, your “Base
Salary”).
     3.2 You shall be entitled to participate in the ATMI Management Incentive
Compensation Plan and any other incentive compensation programs for similarly
situated executives of the ATMI Group. For calendar years 2005 and 2006, you
will have an incentive compensation award opportunity with a target of 40% of
Base Salary and a maximum bonus opportunity of 80% of Base Salary. In connection
with this incentive compensation opportunity, it is expected that you will
receive a letter on or about January 1 of each year, reflecting your MBO goals
for such year. The actual amount of any incentive compensation award to you will
be in the discretion of the Board of Directors of the Company or an appropriate
committee thereof.
     4. Other Benefits.
     4.1 You shall be entitled to vacation in accordance with the vacation
policy of the ATMI Group applicable to similarly situated executives as the same
may be in effect from time

5



--------------------------------------------------------------------------------



 



to time, but no less than four weeks per year, without loss of compensation or
other benefits to which you are entitled under this Agreement, to be taken at
such times as you may reasonably select with carryover to the extent permitted
by Company policy.
     4.2 You will be eligible to participate in all other employee benefits and
perquisites generally available to similarly situated employees of the ATMI
Group, as the same may be in effect from time to time.
     4.3 You shall be eligible to receive additional compensation, including
grants of employee stock options and/or restricted stock, as determined by the
Compensation Committee of the Board of Directors of the Company in its
discretion.
     4.4 You shall be entitled to be reimbursed for all reasonable and necessary
expenses incurred in connection with the performance of your duties hereunder
provided that you shall, as a condition of reimbursement, submit verification of
the nature and amount of such expenses in accordance with the reimbursement
policy from time to time adopted by the Company and/or ATMI Sub.
     4.5 All compensation payable to you in connection with your employment
hereunder shall be subject to all legally required and customary withholdings.
     5. Other Activities During Employment.
     5.1 Except with the prior written consent of the Company’s Board of
Directors, which consent shall not be unreasonably withheld, you will not during
the term of this Agreement undertake or engage in any other employment or
occupation. This provision shall not be deemed to preclude membership in
professional societies, lecturing or the acceptance of honorary positions, or
participation in charitable and other community activities that are in any case
incidental to your employment by the Company, which are not adverse or
antagonistic to or competitive with the ATMI Group, its business or prospects,
financial or otherwise and are consistent with your obligations regarding the
confidential, proprietary and trade secret information of the Company and its
subsidiaries and affiliates.
     5.2 Subject to Section 5.3, during the term of your employment by the
Company, except on behalf of the ATMI Group, you will not, directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative or otherwise, provide services to or have a financial
interest in any other person, corporation, firm, partnership or other entity
whatsoever that directly competes with the ATMI Group, in any part of the world,
in any line of business engaged in (or planned to be engaged in) by the ATMI
Group.
     5.3 Notwithstanding the foregoing, this Section 5 shall not prohibit you
from owning (i) as a passive investor only, an aggregate of not more than one
percent (1%) of the total stock or equity interests or publicly-traded options
to purchase stock of any publicly-traded company or partnership (and employee
stock options of a former employer currently held by you), or (ii) stock or
equity interests owned in publicly-available mutual funds or other similar
investment vehicles.

6



--------------------------------------------------------------------------------



 



     6. Former Employment.
     6.1 You represent and warrant that your employment by the Company and
performance of your obligations hereunder will not conflict with any agreement
to which you are a party.
     6.2 You agree that you will not wrongfully use any confidential information
obtained from any prior employment or service relationship in connection with
your employment by the Company.
     7. Confidentiality.
     7.1 You recognize that during the course of your employment hereunder, you
will have access to confidential and proprietary information, including, but not
limited to, business documents or information, research and marketing data,
customer lists, computer programs, processes, techniques, know-how, trade
secrets, formulae, manufacturing processes and inventions, as well as certain
information concerning employees, partners or customers of the ATMI Group. This
information shall be known as “Confidential Information” and shall include all
information described in the preceding sentence, whether previously existing,
now existing or arising hereafter, whether conceived or developed by others or
by you alone or with others, and whether or not conceived or developed during
regular business hours. Confidential Information does not include information
that is publicly known or generally known within the ATMI Group’s industry in
either case without wrongful disclosure by you.
     7.2 Subject to Section 7.4, you will not, either during the term of your
employment with the Company or thereafter, remove, disclose or cause the
disclosure of any Confidential Information except as removal or disclosure may
be required or appropriate in connection with your work for the Company. You
will take all reasonable steps necessary to ensure that Confidential Information
in your possession will not become known to third parties without the Company’s
prior approval except in the proper conduct of your duties.
     7.3 You will not, either during the term of your employment with the
Company or thereafter, directly or indirectly, without authorization which after
your term of employment shall be in writing, use or cause or permit the use of
Confidential Information either for your own benefit or for the benefit of
anyone other than the ATMI Group.
     7.4 The provisions of this Section 7 shall not prohibit you from disclosing
Confidential Information to the extent required by law or regulation or any
court order or any government or administrative agency order provided that, in
the event that any such disclosure is required, you give the Company prompt
notice thereof and cooperate as reasonably requested by the Company with any
actions to limit or prevent such disclosure or to obtain a protective order or
similar arrangement.

7



--------------------------------------------------------------------------------



 



     8. Post-Employment Activities.
     8.1 You understand and acknowledge that the provisions of this Section 8
are necessary to protect the legitimate business interests of the ATMI Group and
are fair and reasonable for numerous reasons, including your receipt of the
consideration expressed in this Agreement. In addition, as a result of your
executive position with the Company, you will have, access to significant
confidential, proprietary or trade secret information of the ATMI Group, so
that, if you were employed by a competitor of the ATMI Group, there would be a
substantial risk to the ATMI Group of your use of its confidential, proprietary
or trade secret information. Likewise, you acknowledge that given your access to
confidential and proprietary information of the ATMI Group and access to the
employees and customers of the ATMI Group, solicitation of employees and other
activities of the type described in this Section could be particularly damaging
to the ATMI Group. Based on the foregoing, for a period of twelve (12) months
after the termination of your employment with the Company, absent the prior
approval of the Company’s Board of Directors, you will not directly or
indirectly:
     (a) render any services to, or engage in any activities for, any other
person, firm, corporation or business organization which is a supplier of
specialty materials to the semiconductor industry, which services or activities
relate to any product, process, technology or service in existence or under
development which substantially resembles or competes with a product, process,
or service of the ATMI Group in existence or under development;
     (b) solicit, induce or encourage any employee of the ATMI Group to leave
his or her employ or offer or cause to be offered employment to any person who
is or was employed by the ATMI Group at any time during the six (6) months prior
to the termination of your employment with the ATMI Group; the foregoing does
not apply to employees who have been terminated by the ATMI Group or to your use
of general advertising which is not specifically directed at ATMI Group
employees;
     (c) entice, induce or encourage any of the ATMI Group’s other employees or
any other person or entity to engage in any activity which, were it done by you,
would violate any provision of this Section 8; or
     (d) otherwise wrongfully interfere with or disrupt the business or
activities of the ATMI Group.
     8.2 Upon your written request to the Company specifying the activities
proposed to be conducted by you, the Company may in its discretion, subject to
the concurrence of the Board of Directors of the Company, give you written
approval(s) to engage personally in any activity or render services referred to
in Section 8.1 upon receipt of written assurances (satisfactory to the Company
and its counsel in their discretion) from you and from your prospective
employer(s) that the integrity of the provisions of Section 7 and Section 8.1
will not in any way be jeopardized or violated by such activities; provided,
however, the burden of so establishing the foregoing to the satisfaction of the
Company and said counsel shall be upon you and your prospective employer(s).

8



--------------------------------------------------------------------------------



 



     9. Remedies. Your duties under Section 7 and Section 8 shall survive
termination of your employment with the Company. You acknowledge and agree that
any breach by you of any of the provisions of Section 7 or Section 8.1 of this
Agreement will result in irreparable and continuing damage to the Company and
that a remedy at law for any breach or threatened breach by you of the
provisions of Section 7 or Section 8.1 would be inadequate, and you therefore
agree that the Company shall be entitled to temporary, preliminary and permanent
injunctive relief in case of any such breach or threatened breach, without any
requirement of proving actual damages or posting of bond. Nothing in this
Agreement shall be construed to prohibit the Company from pursuing any other
remedy available to it at law or in equity, the parties having agreed that all
remedies are cumulative.
     10. Miscellaneous.
     10.1 This Agreement and the rights and obligations of the parties hereto
shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger, consolidation or other business combinations
and any assignee of all or substantially all of its business and properties or
the business or properties of the Company or any subsidiary or division thereof,
but, except as to any such successor or assignee of the Company, neither this
Agreement nor any rights or benefits hereunder may be assigned by the Company or
you. The foregoing shall not limit the entitlement of your estate upon your
death (or your legal representative in the event of your disability) to enforce
your rights hereunder (including but not limited to your right to payment of
amounts provided hereunder) in accordance with the terms hereof.
     10.2 In case any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement. If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, the
parties expressly agree that a court may rewrite and modify such provisions so
as to be enforceable to the fullest extent compatible with the applicable law as
it shall then appear.
     10.3 All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt); (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
     If to the Company:
          ATMI, Inc.
          7 Commerce Drive
          Danbury, CT 06810

9



--------------------------------------------------------------------------------



 



          Facsimile No. (203) 792-8040
          Attention: Daniel P. Sharkey, CFO
     If to you:
          Timothy C. Carlson
          6 Ironwood Drive
          Sandy Hook, CT
     10.4 This Agreement may be waived only by a writing signed by the waiving
party. If either party shall waive any breach of any provision of this
Agreement, such party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
     10.5 The headings of the sections hereof are inserted for convenience only
and shall not be deemed to constitute a part hereof nor to affect the meaning
hereof.
     10.6 This Agreement shall be governed by and construed (both as to validity
and performance) and enforced in accordance with the laws of the State of
Connecticut applicable to agreements made and to be performed wholly within such
jurisdiction. Each party hereby agrees to accept the non-exclusive jurisdiction
of the courts of the State of Connecticut, and those of the United States of
America situated in the State of Connecticut, for the adjudication of any
dispute arising out of this Agreement. Each party hereby irrevocably (1) agrees
that any suit, action or other legal proceeding arising out of this Agreement
may be brought in any Connecticut or United States federal court located in
Connecticut; (2) consents to the jurisdiction of each such court in any such
suit, action, or legal proceeding; (3) waives any objection which it may have to
the laying of venue of any such suit, action or legal proceeding in any of such
courts; and (4) agrees that Connecticut is the most convenient forum for
litigation of any such suit, action or legal proceeding.
     10.7 This Agreement and the Proprietary Information and Inventions
Agreement represent the entire agreement of the parties with respect to the
subject matter hereof and thereof and may not be amended, supplemented,
cancelled or discharged except by written instrument executed by both parties
hereto. This Agreement supersedes any and all prior agreements between the
Company and you with respect to the matters covered hereby.
     10.8 This Agreement may be executed in counterparts, each of which when so
executed and delivered shall constitute a complete and original instrument but
all of which together shall constitute one and the same agreement, and it shall
not be necessary when making proof of this Agreement or any counterpart thereof
to account for any other counterpart.
     10.9 You acknowledge that you had the opportunity to have this Agreement
reviewed by an attorney prior to your execution of this Agreement.
     10.10 You will be entitled to full indemnification with respect to any and
all claims and liabilities (and all related legal fees and expenses reasonably
incurred by you or on your behalf)

10



--------------------------------------------------------------------------------



 



asserted against you in your capacity as an officer or director of the Company
or ATMI Sub or any member of the ATMI Group to the maximum extent provided in
their charter documents as amended from time to time, copies of which (as to the
Company and ATMI Sub) have been provided to you, and in accordance with Delaware
law. You will be entitled to coverage as an officer of the Company and ATMI Sub
pursuant to director and officer liability insurance coverage obtained by
members of the ATMI Group on the same basis as such coverage is made available
to similarly situated employees of ATMI Group companies.
     If you are in agreement with the foregoing, please so indicate by signing
and returning the enclosed copy of this letter.

            ATMI, INC.
      By:           Name:           Title:        

Accepted and agreed:
 
Timothy C. Carlson
Date: December 31, 2004
NOVATION AGREEMENT
Advanced Technology Materials, Inc., a Delaware corporation, agrees and accepts
that the Employment Agreement, dated August 25, 2000, as amended January 2,
2003, between Advanced Technology Materials, Inc. and Timothy C. Carlson is
hereby superceded and of no further force and effect.

          Advanced Technology Materials, Inc.
      By:           Name:           Title:          

11